Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 22, 2018

The Court of Appeals hereby passes the following order:

A18A1147. THE STATE v. JANET LEE MILLER.

      Janet Lee Miller was indicted for theft of lost or mislaid property. She filed a
motion seeking to have the State provide her with the birth dates and social security
numbers of its witnesses so that she could obtain their criminal records, if any. On
October 26, 2017, over the State’s objection, the trial court issued an order granting
Miller’s motion. That same day, the State obtained a certificate of immediate review,
and thereafter filed an application for discretionary appeal. This Court granted that
application to appeal on November 22, 2017, and the State timely filed a notice of
appeal. It now appears, however, that the application was improvidently granted.
      The ability of the State to appeal in a criminal case is governed by two statutes,
OCGA §§ 5-7-1 and 5-7-2. See State v. Outen, 289 Ga. 579, 580 (714 SE2d 581)
(2011). “In OCGA § 5-7-1 (a), the General Assembly has set forth only a limited right
of appeal for the State in criminal cases.” Id. (punctuation omitted). “If the State
attempts an appeal outside the ambit of OCGA § 5-7-1 (a), the appellate courts do not
have jurisdiction to entertain it.” Id.; accord State v. Evans, 282 Ga. 63, 64 (646 SE2d
77) (2007). We are constrained to find that the discovery order at issue does not fall
within the ambit of OCGA § 5-7-1 (a).
      Nor does the certificate of immediate review save the State’s appeal. OCGA
§ 5-7-2 (a) requires the State to obtain a certificate of immediate review “where the
order, decision, or judgment is not final[.]” That statute sets forth the procedure the
State must follow to obtain review of specified rulings, but only OCGA § 5-7-1 (a)
declares in what instances the State may appeal. See Outen, 289 Ga. at 581.
For these reasons, this appeal is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               02/22/2018
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.